   Case: 1:14-cv-10318 Document #: 628 Filed: 05/28/19 Page 1 of 4 PageID #:13646



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
In re Navistar MaxxForce Engines                       )              Case No. 1:14-cv-10318
Marketing, Sales Practices and Products                )
Liability Litigation                                   )               This filing applies to:
                                                       )                 All Class Cases
                                                       )
                                                       )             Judge Joan B. Gottschall
                                                       )
                                                       )


       PLAINTIFFS’ MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL

            Plaintiffs, pursuant to L.R. 26.2, respectfully seek leave to file under seal the

Supplemental Agreement to the Settlement Agreement.

            Plaintiffs are filing contemporaneously herewith a Motion for Preliminary Approval of

Class Action Settlement. Under paragraph VI.E.2 of the Settlement Agreement, “Defendants

shall have the option to withdrawn from this Settlement Agreement and to render it null and void

based on a certain number of Opt Outs. The Parties have reached a separate agreement about

when and how Defendants may assert such rights, which they will seek leave to file under seal.”

Moreover, under paragraph VI.E.3 of the Settlement Agreement, “Co-Lead Class Counsel shall

have the option to withdraw from this Settlement Agreement on behalf of Named Plaintiffs and

the Settlement Class and to render it null and void based on the oversubscription of both the

Cash Fund and the Rebate Fund under certain circumstances. The Parties have reached a

separate agreement about when and how Co-Lead Class Counsel may assert such rights, which

they will seek leave to file under seal.”

            Courts frequently conduct an in camera review of opt-out thresholds in class action

settlement agreements. See, e.g., In re Zynga Inc. Sec. Litig., No. 12-4007, 2015 WL 6471171,



1729807.1
   Case: 1:14-cv-10318 Document #: 628 Filed: 05/28/19 Page 2 of 4 PageID #:13647



at *4 (N.D. Cal. Oct. 27, 2015) (granting preliminary approval after reviewing in camera “[t]he

threshold number” for the defendant to “terminate the agreement”); Thomas v. Magnachip

Semiconductor Corp., No. 14-1160, 2016 WL 3879193, at *7 (N.D. Cal. July 18, 2016) (finding

“compelling reasons” to keep the opt-out threshold confidential); In re Skelaxin (Metaxalone)

Antitrust Litig., No. 12-2343, 2015 WL 1486709, at *2 (E.D. Tenn. Mar. 31, 2015) (granting

motion to seal opt-out threshold); In re Remeron End-Payor Antitrust Litig., No. 04-5126, 2005

WL 2230314, at *18 (D.N.J. Sept. 13, 2005) (same).

            The “threshold number of opt outs required to trigger the [termination] provision is

typically not disclosed and is kept confidential to encourage settlement and discourage third

parties from soliciting class members to opt out.” In re Health S. Corp. Sec. Litig., 334 F. App’x

248, 250 n.4 (11th Cir. 2009); see also In re Online DVD-Rental Antitrust Litig., 779 F.3d 934,

948 (9th Cir. 2015) (recognizing that an opt-out threshold may be kept confidential “for practical

reasons”); Hefler v. Wells Fargo & Co., No. 16-5479, 2018 WL 4207245, at *11 (N.D. Cal. Sept.

4, 2018) (granting motion to seal opt-out threshold “in order to prevent third parties from

utilizing it for the improper purpose of obstructing the settlement.”).

            Courts also recognize that the particular opt-out threshold is “irrelevant to [class]

members’ opt-out decision” and so does not need to be disclosed. In re Warfarin Sodium

Antitrust Litig., 212 F.R.D. 231, 253 (D. Del. 2002); see also Spann v. J.C. Penney Corp., 314

F.R.D. 312, 329-30 (C.D. Cal. 2016) (recognizing same). As the court recognized in Skelaxin,

“at worst, [p]ublicizing the threshold could result in the failure of the Settlement to become

effective. At best, it could result in settlement proceeds being unfairly channeled away from the

proposed Settlement Class members to parties and attorneys who do not deserve them.” 2015

WL 1486709, at *2.




1729807.1
   Case: 1:14-cv-10318 Document #: 628 Filed: 05/28/19 Page 3 of 4 PageID #:13648



            WHEREFORE, for the foregoing reasons, Plaintiffs, pursuant to L.R. 26.2, respectfully

request that the Court grant them leave to file under seal the Supplemental Agreement to the

Settlement Agreement.

Dated: May 28, 2019                               Respectfully submitted,
                                                  By: /s/ Adam J. Levitt
                                                  Adam J. Levitt
                                                  John E. Tangren
                                                  Amy E. Keller
                                                  Adam Prom
                                                  DiCELLO LEVITT GUTZLER LLC
                                                  Ten North Dearborn Street, Eleventh Floor
                                                  Chicago, Illinois 60602
                                                  Tel: 312-214-7900

                                                  Jonathan D. Selbin
                                                  Jason L. Lichtman
                                                  Andrew R. Kaufman
                                                  LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                  250 Hudson Street, 8th Floor
                                                  New York, New York 10013
                                                  Tel: 212-355-9500
                                                  William M. Audet
                                                  AUDET & PARTNERS, LLP
                                                  711 Van Ness Avenue, Suite 500
                                                  San Francisco California 94102
                                                  Tel: 415-568-2555
                                                  Plaintiffs’ Interim Co-Lead Counsel
                                                  Laurel G. Bellows
                                                  THE BELLOWS LAW GROUP, P.C.
                                                  209 South LaSalle Street, #800
                                                  Chicago, Illinois 60604
                                                  Tel: 312-332-3340
                                                  Plaintiffs’ Liaison Counsel




1729807.1
   Case: 1:14-cv-10318 Document #: 628 Filed: 05/28/19 Page 4 of 4 PageID #:13649



                                    CERTIFICATE OF SERVICE

            I certify that on May 28, 2019, I served the foregoing on all counsel of record via ECF.


                                                      /s/ Adam J. Levitt




1729807.1
